Citation Nr: 0202004	
Decision Date: 02/28/02    Archive Date: 03/05/02	

DOCKET NO.  99-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  He had service in the Republic of Vietnam from June 4, 
1969, through June 3, 1970.  His awards and decoration 
included the Bronze Star Medal with Oak Leaf Cluster and the 
Air Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The veteran did not perfect an appeal to a January 1986 
decision by the RO, which denied entitlement to service 
connection for PTSD.

2.  Evidence received since the RO's January 1986 decision is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's January 1986 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. § 19.192 (1985). 

2.  The evidence received since the RO's January 1986 
decision is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and providing that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for PTSD.  Indeed, the RO has denied entitlement to service 
connection for PTSD on multiple occasions, the last time in 
January 1986.  Evidence on file at that time consisted of the 
veteran's service medical records; reports reflecting VA 
hospitalization from January to March 1978, from February to 
April 1980, and from July to August 1980; and VA outpatient 
treatment records, dated from April 1980 to February 1985.  
The report of the RO's January 1986 decision also indicates 
that the veteran's service personnel records (201 file) had 
been reviewed.  Such evidence, however, was negative for a 
diagnosis of PTSD.  Accordingly, service connection was 
denied.  Although the veteran was notified of that decision 
and was issued a statement of the case, a substantive appeal 
was not received with which to perfect his appeal.  38 U.S.C. 
§ 4005; 38 C.F.R. § 19.129 (1985).  Accordingly, that 
decision became final.  38 U.S.C. § 4005; 38 C.F.R. § 19.192.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

During the pendency of this appeal there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Public Law 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A).  That law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Veterans Appeals for Veterans Claims (hereinafter Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. November 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  VCAA Public Law No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Public Law No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, were only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's appeal was 
filed before that date, the regulatory changes with respect 
to new and material evidence are not applicable in this case.  

Evidence added to the record since the RO's January 1986 
rating action includes a VA outpatient records reflecting 
treatment from May 1998 to July 1999 for various psychiatric 
disabilities, including PTSD.  Such evidence also includes a 
May 1970 statement from the Division Artillery Aviation 
Officer, 4th Infantry Division showing that from June 1969 to 
May 1970, the veteran had a total of 131 hours of combat 
flying time.  

The additional evidence is new in the sense that it has not 
previously been submitted to VA decision makers and that it 
bears directly and substantially upon the claim of 
entitlement to service connection for PTSD.  Indeed, it fills 
deficits in the evidence which existed in January 1986, i.e., 
it provides the first competent evidence that PTSD may be 
present and suggests that the veteran participated in combat.  
As such, the additional evidence is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
it is new and material for the purpose of reopening the 
claim.


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
PTSD is granted.
REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for PTSD.  Elkins.  It would be premature for the 
Board to take such action prior to the RO, as it could result 
in prejudice to the veteran's claim.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published in VA Summary of Precedent Opinions of the 
General Counsel, 57 Fed. Reg. 49,743, 49,747 (Nov. 3, 1992)).  

During a hearing at the RO in March 2000, the veteran 
testified that, in the late 1970's, he had been hospitalized 
at two hospitals in addition to those operated by the VA.  
Indeed, during VA hospitalization from July to August 1980, 
the veteran reported a history of having been hospitalized at 
the Akron General Hospital.  Reports of those 
hospitalizations are not contained in the claims folder.  

Although VA outpatient records reflect treatment for PTSD 
from May 1998 to June 1999, the veteran has not had a VA 
psychiatric examination to clarify any type of psychiatric 
disability from which he may suffer.  

In statements dated in May 1998 and April 1999, and during 
his March 2000 hearing on appeal, the veteran identified a 
number of stressors associated with his claimed PTSD.  He 
noted that he had been involved in a couple of helicopter 
crashes in Vietnam.  He also noted that after approximately 
two months in Vietnam, while stationed in Plei Ku with 
Headquarters and Headquarters Battery, Division Artillery, 
4th Infantry Division, he had seen a cobra helicopter crash 
in which the pilot and co-pilot had been burned alive.  
(During his tour in the Republic of Vietnam, the veteran's 
primary military occupational specialty was that of 
helicopter repairman on the UH-1 helicopter.)  He reported 
that, during his tour in Vietnam, his unit had relocated to 
An Khe.  He stated that he had gone to that site ahead of his 
unit and that, while working on the helicopter, had come 
under enemy fire.  He reportedly escaped that fire under the 
cover of a smoke grenade and scout helicopters.  He reported 
that two weeks later, a crew chief that had covered his 
escape, identified by the veteran only as Buzz, had been 
killed by a bullet while flying on a mission at treetop 
level.  
The veteran also reported that, during enemy shelling of An 
Khe, a former fellow soldier, variously identified as an 
individual from Detroit, named Motown, or as an individual 
from New York, was wounded in the groin.  During his time in 
An Khe, the veteran stated that he had been hospitalized on 
several occasions; however, the service medical records are 
negative for reports of such hospitalizations.  During his 
hearing on appeal, it was noted that the veteran's service 
medical records had last been requested in March 1978, and it 
was noted that there was a possibility that such records 
would not have been available at that time.  During the 
hearing, the hearing officer indicated that he would make 
another attempt to obtain such records.  

The award citation for the veteran's Air Medal has not been 
associated with the claims folder.  

In correspondence between the VA and the United States Armed 
Services Center for the Research of Unit Records (USASCRUR), 
dated from August 1999 to December 2000, the VA attempted to 
verify the veteran's claimed stressors.  The Center for the 
Research of Unit Records indicated that it would need more 
specific information, and noted that the veteran's DA Form 20 
had not been forwarded to them.  

In his April 1999 stressor letter, the veteran reported the 
names of a number of individuals, including WO1 Charles 
Benton, Sgt. Ron Burton, David Pittenger, Mike Sweeny, Wayne 
Smith, Jim Butler, and Lt. Anthony.  He does not report the 
significance of these individuals; however, if they were 
stationed with him in Vietnam, they could provide evidence to 
corroborate his stressors.

In regard to the veteran's claimed stressors, it does not 
appear that the RO has considered whether the veteran 
actually participated in combat.  Special considerations 
attend the cases of combat veterans.  38 U.S.C.A. § 1154(b) 
(West 1991).  Section 1154(b) provides as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
[VA] shall accept as sufficient proof of 
service connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected.  Although section 1154(b) considerably lightens 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service, the veteran must still meet his evidentiary burden 
with respect to service connection.  Wade v. West, 11 Vet. 
App. 302, 305 (1998).  That is, he must still present 
competent evidence of PTSD and of a nexus between the claimed 
in-service stressor and PTSD.  

Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute. As the 
first step, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  As the 
second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service.  The statute provides that if 
these two inquiries are met, the VA shall accept the 
veteran's evidence as "sufficient proof of service-
connection, even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by the statute, a factual presumption arises that 
the alleged injury or disease is service-connected.  Section 
1154(b) makes the resolution of these inquiries very 
favorable to the veteran by providing that the VA shall 
resolve every reasonable doubt in favor of the veteran.  The 
presumption is, however, rebuttable. The VA may rebut the 
presumption by presenting clear and convincing evidence to 
the contrary.  Thus, as the third step in the analysis, it 
must be determined whether the government has met its burden 
of rebutting the presumption of service-connection by clear 
and convincing evidence to the contrary.  Collette v. Brown, 
82 F.3d 389, 392-93 (1996).

Finally, the Board notes that during his March 2000 hearing 
on appeal, the veteran reported that he was receiving 
disability benefits from the Social Security Administration.  
Records from the Social Security Administration have not been 
associated with the claims folder.  

In light of the foregoing, the Board is of the opinion 
further development of the evidence is warranted.  
Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 and Supp. 2001) are fully 
complied with and satisfied.  

2.  Through official channels, the RO 
should make another request for the 
veteran's service medical records.

3.  Through official channels, the RO 
should request a copy of the citation 
associated with the veteran's award of 
the Air Medal.  The RO should also 
request copies of the veteran's 
performance evaluations (enlisted 
efficiency reports), which could show the 
specific duties he performed in Vietnam.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

4.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such records should include, 
but are not limited to reports of the 
veteran's hospitalization at the Akron 
General Hospital prior to August 1980.  
The RO should also request that the 
veteran provide any additional relevant 
medical records he may possess.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

6.  The RO should again request that the 
veteran specify the circumstances of his 
alleged stressors during his assignment 
in Vietnam.  These should include, but 
are not limited to, the incident during 
his last month in Vietnam, during which 
he retrieved 150 dead bodies in or near 
Cambodia; the incoming fire he received 
at An Khe; and the two helicopter crashes 
in which he was involved.  Such 
information should include, but is not 
limited to, the dates, locations, units 
involved, and identities of the 
individuals involved, including their 
names, ranks, and units of assignment.  
In this regard, the RO should notify the 
veteran that he may submit similarly 
detailed statements from former fellow 
service members indicating that the 
claimed stressors actually happened.  The 
RO should notify the veteran that the 
more detailed the information, the more 
likely it is that the alleged stressor(s) 
can be confirmed.  The RO should then 
ascertain whether the alleged stressors 
are supported by the evidence.  In so 
doing, the RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  That summary 
and a copy of the veteran's DD-214 and 
other service personal records should be 
sent to the United States Armed Services 
Center for the Research of Unit Records 
(USASCRUR), 798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  The 
RO should request that the USASCRUR 
provide information that might 
corroborate the veteran's alleged 
stressors, including whether or not he 
participated in combat.  Such information 
could include, but is not limited to, the 
history, operational reports, and morning 
reports for each unit to which the 
veteran was assigned during his 
participation in the Republic of Vietnam.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

7.  If the RO determines that at least 
one of the claimed stressors is supported 
by the evidence, the RO should schedule 
the veteran for a psychiatric examination 
to determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultation should be scheduled.  The 
veteran's claims folder must be made 
available to the examiner for a review.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD.  If PTSD is 
found, the examiner should identify the 
diagnostic criteria, including the 
specific stressors supporting the 
diagnosis.  If PTSD is not found, the 
examiner should explain why the veteran 
does not meet the criteria for that 
diagnosis.  The rationale for all 
opinions must be provided.  

8.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


